Case 21-55752-pmb   Doc 35-1 Filed 09/13/21 Entered 09/13/21 16:39:22   Desc
                           Exhibit A Page 1 of 12



                                EXHIBIT A
            Case 21-55752-pmb            Doc 35-1 Filed 09/13/21 Entered 09/13/21 16:39:22                        Desc
                                                Exhibit A Page 2 of 12




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=73244549&key1=59726&key2=496&county=60&countyname=FULTON&userid=664894&a…   1/11
            Case 21-55752-pmb            Doc 35-1 Filed 09/13/21 Entered 09/13/21 16:39:22                        Desc
                                                Exhibit A Page 3 of 12




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=73244549&key1=59726&key2=496&county=60&countyname=FULTON&userid=664894&a…   2/11
            Case 21-55752-pmb            Doc 35-1 Filed 09/13/21 Entered 09/13/21 16:39:22                        Desc
                                                Exhibit A Page 4 of 12




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=73244549&key1=59726&key2=496&county=60&countyname=FULTON&userid=664894&a…   3/11
            Case 21-55752-pmb            Doc 35-1 Filed 09/13/21 Entered 09/13/21 16:39:22                        Desc
                                                Exhibit A Page 5 of 12




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=73244549&key1=59726&key2=496&county=60&countyname=FULTON&userid=664894&a…   4/11
            Case 21-55752-pmb            Doc 35-1 Filed 09/13/21 Entered 09/13/21 16:39:22                        Desc
                                                Exhibit A Page 6 of 12




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=73244549&key1=59726&key2=496&county=60&countyname=FULTON&userid=664894&a…   5/11
            Case 21-55752-pmb            Doc 35-1 Filed 09/13/21 Entered 09/13/21 16:39:22                        Desc
                                                Exhibit A Page 7 of 12




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=73244549&key1=59726&key2=496&county=60&countyname=FULTON&userid=664894&a…   6/11
            Case 21-55752-pmb            Doc 35-1 Filed 09/13/21 Entered 09/13/21 16:39:22                        Desc
                                                Exhibit A Page 8 of 12




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=73244549&key1=59726&key2=496&county=60&countyname=FULTON&userid=664894&a…   7/11
            Case 21-55752-pmb            Doc 35-1 Filed 09/13/21 Entered 09/13/21 16:39:22                        Desc
                                                Exhibit A Page 9 of 12




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=73244549&key1=59726&key2=496&county=60&countyname=FULTON&userid=664894&a…   8/11
            Case 21-55752-pmb            Doc 35-1 Filed 09/13/21 Entered 09/13/21 16:39:22                        Desc
                                               Exhibit A Page 10 of 12




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=73244549&key1=59726&key2=496&county=60&countyname=FULTON&userid=664894&a…   9/11
            Case 21-55752-pmb            Doc 35-1 Filed 09/13/21 Entered 09/13/21 16:39:22                        Desc
                                               Exhibit A Page 11 of 12




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=73244549&key1=59726&key2=496&county=60&countyname=FULTON&userid=664894&…   10/11
            Case 21-55752-pmb            Doc 35-1 Filed 09/13/21 Entered 09/13/21 16:39:22                        Desc
                                               Exhibit A Page 12 of 12




https://search.gsccca.org/Imaging/HTML5Viewer.aspx?id=73244549&key1=59726&key2=496&county=60&countyname=FULTON&userid=664894&…   11/11
